Concurring Opinion
Hunter, J.
I am in agreement with the majority that the decision by the Court of Appeals be affirmed. However, in my opinion this Court should unequivocally disapprove of the use of the instruction:
“In consideration of the rights of the defendant, do not forget that by each acquittal of a criminal, the safeguards erected by society for its protection are weakened.”
The Court of Appeals in the opinion by Judge Sullivan states in part:
“[W]e are unable to approve the particular instruction before us, in the light of the evidence in this case.”
*548This language modifies the disapproval of this instruction. I believe this Court should expressly and completely reject the use of this instruction in any case by the trial courts of Indiana.
Note. — Reported at 348 N.E.2d 394.